NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NOE KIM RAQUINIO,                               No.    20-16114

                Plaintiff-Appellant,            D.C. No.
                                                1:19-cv-00450-JMS-WRP
 v.

KILOLO KIJAKAZI, Acting Commissioner            MEMORANDUM*
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Noe Kim Raquinio appeals pro se from the district court’s judgment

dismissing his action challenging the Commissioner of Social Security’s denial of

his application for supplemental security income under Title XVI of the Social

Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir. 2003), and we affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction because Raquinio failed to exhaust his administrative remedies. See 42

U.S.C. § 405(g); Bass v. Social Sec. Admin., 872 F.2d 832, 833 (9th Cir. 1989) (“A

claimant’s failure to exhaust the procedures set forth in the Social Security Act, 42

U.S.C. § 405(g), deprives the district court of jurisdiction.”). The district court did

not err in declining to waive the exhaustion requirement because Raquinio did not

raise a claim that was collateral to his substantive claim of entitlement to

benefits. See Kildare, 325 F.3d at 1082.

      We do not address Raquinio’s contentions, raised for the first time on

appeal, that the Social Security Administration violated his right to due process by

declining to entertain his untimely request for reconsideration, refusing to accept

evidence, or deciding his claim without a hearing. See Greger v. Barnhart, 464

F.3d 968, 973 (9th Cir. 2006).

      To the extent that Raquinio requests supplementation of the record (Docket

Entry No. 22), the request is denied.

      AFFIRMED.




                                           2                                    20-16114